Name: Commission Regulation (EEC) No 3715/85 of 27 December 1985 laying down certain technical and control measures relating to the fishing activities of vessels flying the flag of Portugal in the waters of the other Member States except Spain
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport;  European construction
 Date Published: nan

 Avis juridique important|31985R3715Commission Regulation (EEC) No 3715/85 of 27 December 1985 laying down certain technical and control measures relating to the fishing activities of vessels flying the flag of Portugal in the waters of the other Member States except Spain Official Journal L 360 , 31/12/1985 P. 0001 - 0006 Finnish special edition: Chapter 4 Volume 2 P. 0071 Spanish special edition: Chapter 04 Volume 4 P. 0096 Swedish special edition: Chapter 4 Volume 2 P. 0071 Portuguese special edition Chapter 04 Volume 4 P. 0096 *****COMMISSION REGULATION (EEC) No 3715/85 of 27 December 1985 laying down certain technical and control measures relating to the fishing activities of vessels flying the flag of Portugal in the waters of the other Member States except Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular the second subparagraph of Article 349 (5) and (6) thereof, Whereas technical procedures must be established for the determination and supervision of the Portuguese vessels authorized to fish at the same time in the waters of other Member States except Spain, Whereas the Act of Accession provides for a system of lists of authorized vessels and for a system of notifying vessels' movements and of notifying catches to the Commission, in addition to the provisions laid down in Council Regulation (EEC) No 2057/82 of 29 June 1982, establishing certain control measures for fishing activities by vessels of Member States (1) as amended by Regulation (EEC) No 1729/83 (2); Whereas, pursuant to Article 349 (4) of the Act of Accession, as from 1 January 1986, all the provisions relating to the specialized fishing activities referred to in that Article should be identical to those applicable to the vessels referred to in Article 160 of the said Act of Accession; Whereas it is therefore necessary to adopt certain technical measures for the conservation of resources, to apply without prejudice to the measures laid down in Council Regulation (EEC) No 171/83 of 25 January 1983 laying down certain technical measures for the conservation of fishery resources (3), as last amended by Regulation (EEC) No 3625/84 (4); Whereas pursuant to Article 2 (3) of the Treaty of Accession the institutions of the Community may adopt before accession the measures referred to in Article 349 of the Act, such measures entering into force subject to and on the date of the entry into force of that Treaty; Whereas the Management Committee for Fishery Resources has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The technical and control measures hereinafter laid down shall apply in the waters falling under the sovereignty or jurisdiction of the Member States except Spain and Portugal and covered by the International Council for the Exploration of the Sea (ICES) to vessels flying the flag of Portugal and registered and/or recorded in Portugal. Article 2 1. Each year, not later than one month before the beginning of the authorized fishing period concerned, the Portuguese authorities shall forward to the Commission lists of the vessels which may exercise the fishing activities referred to in Article 349 of the Act of Accession. A separate list shall be forwarded for each of the types of fishing authorized by the Council according to the procedure referred to in Article 349 (2) and (3) of the Act of Accession, including fishing for blue whiting, horse mackerel and tuna. The number of vessels listed shall not exceed the limits set annually in accordance with the procedure referred to in Article 349 (2) and (3) of the Act of Accession. 2. The lists referred to in paragraph 1 may be revised with effect from the first day of every month; any alterations shall be notified to the Commission by the 15th day of the preceding month. 3. The lists referred to in paragraph 1 shall provide the following information on each vessel: - name of the vessel, - registration number, - external identification letters and numbers, - port of registration, - name(s) and address(es) of the owner(s) or charterer(s) and, if the owner is a corporate body or a partnership, its representative(s), - gross tonnage and overall length, - engine power, - call sign and radio frequency. Article 3 1. The Portuguese authorities shall communicate to the Commission proposals for periodic lists, specifying the vessels which may fish at the same time, in conformity with Article 349 of the Act of Accession, at least 15 days before the date set for the entry into force of such lists. A separate list shall be forwarded for each type of fishing referred to in Article 2. In the case of vessels fishing for blue whiting and horse mackerel, the lists shall cover a period of one calendar month; in the case of vessels fishing for tuna, the lists shall cover a period of at least two calendar months. 2. The monthly periodic list of the vessels fishing for blue whiting and horse mackerel shall specify on a day-by-day basis the vessels authorized to fish at the same time; each vessel must appear on the list for at least six consecutive days. The Portuguese authorities shall take such administrative measures as are appropriate to ensure that the vessels referred to in the first subparagraph cannot leave the port from which they operate before the date corresponding to that fixed in the periodic list for the pursuit of fishing in the zone in question taking into account the usual transit time taken to reach the nearest geographical limits of the said zone. They shall also ensure that the vessels have re-entered the port from which they operate, in accordance with the corresponding transit time. In addition the Portuguese authorities shall cooperate with the competent authorities of the Member States concerned to ensure that movements of these same vessels sailing from a port of another Member State shall be in accordance with the terms and conditions authorizing the types of fishing as referred to in this Regulation. 3. Each of the periodic lists shall provide the following information on each vessel: - name and registration number of the vessel, - call sign, - when appropriate, the conversion rate specified in Article 158 (2) of the Act of Accession, - name(s) and address(es) of the owner(s) or charterer(s) and, if the owner is a corporate body or a partnership, its representative(s), - period for which permission to fish is requested, - intended method of fishing, - intended area of fishing. 4. The Commission shall examine the proposals for periodic lists referred to in paragraph 1 and shall approve periodic lists, which it shall forward to the Portuguese authorities and to the competent control authorities at least four working days before the date set for their entry into force. 5. The Portuguese authorities may request the Commission to replace a vessel named on a periodic list but unable for reasons of force majeure to fish during the period specified, or any part thereof, Any replacement vessel must be included in the lists referred to in Article 2. The Commission shall, without delay, notify any alteration of the periodic lists to the Portuguese authorities and to the competent control authorities referred to in para- graph 4. No replacement vessel may be authorized to fish until the date indicated by the Commission in its notification. Article 4 A vessel may appear on more than one of the lists referred to in Article 2, but may appear on only one periodic list. Article 5 Vessels authorized to fish tuna may not keep on board any fish or fish products other than Thunnidae, with the exception of species intended for use as live bait provided that the quantities strictly necessary for this purpose are not exceeded. Article 6 The skippers, or, as necessary, the owners of vessels authorized to fish must comply with the special conditions laid down in the Annex. The Commission shall amend, on request by the Member State concerned, the details concerning the competent control authorities referred to in point 7 of the Annex. Article 7 Without prejudice to Regulation (EEC) No 171/83, the following technical measures shall apply to vessels flying the flag of Portugal: (a) the use of gill nets shall be prohibited; (b) vessels shall keep on board no fishing gear other than that necessary for the type of fishing for which they are authorized; (c) each longliner shall cast not more than two longlines per day; the maximum length of each of these longlines shall be 20 nautical miles; the distance between snoods shall not be less than 2,70 m. Article 8 The Portuguese authorities shall notify the Commission, before the 15th day of each month, of the quantities caught by each vessel fishing for tuna and the quantities landed by such vessels at each port during the preceding month. Article 9 This Regulation shall enter into force on 1 January 1986 subject to the entry into force of the Treaty of Accession of Spain and Portugal. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 220, 29. 7. 1982, p. 1. (2) OJ No L 169, 28. 7. 1983, p. 14. (3) OJ No L 24, 27. 1. 1983, p. 14. (4) OJ No L 335, 22. 12. 1984, p. 3. ANNEX Special conditions to be complied with by Portuguese vessels authorized to fish in the waters of the other Member States, except Spain 1.2 // // A. Conditions to be complied with by all vessels // 1. // A copy of these special conditions must be on board the vessel. // 2. // The external identification letters and numbers of the licensed vessels must be clearly marked on the bow of the vessel at both sides and on each side of the superstructure where they can best be seen. // // The letters and numbers shall be painted in a colour contrasting with that of the hull or superstructure and shall not be effaced, altered, covered or otherwise obscured. // // B. Additional conditions to be complied with by all vessels authorized to fish blue whiting and horse mackerel // 3. // All vessels authorized to fish shall communicate to the competent national control authorities specified in point 7, in respect of each of the movements listed below: // // - the name of the vessel, the name of the skipper, the call sign, the external identification letters and numbers, // // - the date, time, geographical position and ICES statistical square: // 3.1.1. // on each occasion the vessel enters the 200-nautical-mile zone which lies off the coasts of the other Member States of the Community except Spain and which is covered by Community fisheries regulations; // 3.1.2. // on each occasion the vessel leaves the 200-nautical-mile zone which lies off the coasts of the other Member States of the Community except Spain and which is covered by Community fisheries regulations; // 3.1.3. // on each occasion the vessel moves from one ICES sub-area to another within the zones defined in 3.1.1 and 3.1.2; // 3.1.4. // on each occasion the vessel enters a port of the other Member States of the Community; // 3.1.5. // on each occasion the vessel leaves a port of the other Member States of the Community; // 3.1.6. // before the beginning of fishing operations ('active' communication); // 3.1.7. // on completion of fishing operations ('passive' communication). // 4. // All vessels shall communicate an entry into and on departure from the ICES zone(s) in which they are authorized to fish, and weekly beginning on the date of the commencement of fishing operations, the following information in the order shown below, to the Commission of the European Communities at Brussels (telex 24189 FISEU-B): // // - name of the vessel, // // - call sign, // // - external identification letters and numbers, // // - serial number of the message for the voyage in question, // // - indication of the type of message taking into account the various points mentioned in point 3, // // - geographical position and ICES statistical square, // // - quantity (in kilograms) of each species of fish in the holds, using the code given in point 5.3, // // - quantity (in kilograms) of each species caught since the previous transmission, // // - ICES statistical square in which the catches were taken, // // - quantity (in kilograms) of each species transferred to other vessels since the previous transmission, // // - name, call sign and, if applicable, external identification of the vessel to which the transfer was made, // // - name of the skipper. // 5. // The messages provided for in points 3 and 4 must be transmitted as follows: // 5.1. // All messages must be transmitted via a radio station on the list below: 1.2 // Name // call sign // North Foreland // GNF // Humber // GKZ // Cullercoats // GCC // Wick // GKR // Portpatrick // GPK // Anglesey // GLV // Ilfracombe // GIL // Niton // GNI // Stonehaven // GND // Hebrides // GHD // Portishead // GKA // // GKB // // GKC // Land's End // GLD // Valentia // EJK // Malin Head // EJM // Boulogne // FFB // Brest // FFU // St. Nazaire // FFO // Bordeaux-Arcachon // FFC // Lisboa // CUL // S. Miguel // CUG // Madeira // CUB 1.2 // 5.2. // If for reasons of force majeure it is impossible for the message to be transmitted by the authorized vessel, it may be transmitted on that vessel's behalf by another vessel. // 5.3. // The code to be used to indicate the quantities of fish on board as mentioned in point 4 (1): 1.2 // A. // Deep-water prawn (Pandalus borealis) // B. // Hake (Merluccius merluccius) // C. // Greenland halibut (Reinhardtius hippoglossoides) // D. // Cod (Gadus morhua) // E. // Haddock (Melanogrammus aeglefinus) // F. // Halibut (Hippoglossus hippoglossus) // G. // Mackerel (Scomber scombrus) // H. // Horse-mackerel (Trachurus trachurus) // I. // Round-nose grenadier (Coryphaenoides rupestris) // J. // Saithe (Pollachius virens) // K. // Whiting (Merlangus merlangus) // L. // Herring (Clupea harengus) // M. // Sand-eel (Ammodytes spp.) // N. // Sprat (Clupea sprattus) // O. // Plaice (Pleuronectes platessa) // P. // Norway pout (Trisopterus esmarkii) // Q. // Ling (Molva molva) // R. // Other // S. // Shrimp (Pandalidae) // T. // Anchovy (Engraulis encrassicholus.) // U. // Redfish (Sebastes spp) // V. // American plaice (Hypoglossoides platessoides) // W. // Squid (Illex) // X. // Yellowtail (Limanda ferruginea) // Y. // Blue whiting (Gadus poutassou) // Z. // Tuna (Thunnidae) // AA. // Blue ling (Molva dypterygia) // BB. to are allowed to be retained on board or landed. // CC. // Dogfish (Scyliorhinus retifer) // DD. // Basking shark (Cetorhindae) // EE. // Porbeagle (Lamma nasus) // FF. // Squid loligo (Loligo vulgaris) // GG. // Ray's bream (Brama brama) // HH. // Sardine (Sardina pilchardus) // II. // Common shrimp (Crangon crangon) // JJ. // Megrim (Lepidorhombus) // KK. // Angler/Monk (Lophius spp) // LL. // Norway Lobster (Nephroos norvegicus) // MM. // Pollack (Pollachius pollachius) 1.2 // 6. // Without prejudice to the instructions laid down in the logbook of the European Communities all radio messages transmitted in accordance with points 3 to 5 shall be recorded in the said logbook. // 7. // National control authorities competent to receive the communications mentioned in point 3: 1.2 // FRANCE: // Cross A, ChÃ ¢teau La Garenne F-56410 Etel, Telex: CROSSAT 950519. // IRLANDE: // Naval Supervisory Centre, Haulbowline, Cork, Telex Cork 24924. // UNITED KINGDOM: // Ministry of Agriculture, Fisheries and Food, Great Westminster House, Horseferry Road, London SW 1P 2AE, Telex: London 21274 FISHLN. // // Department of Agriculture and Fisheries for Scotland, Chesser House, Gorgie Road, Edinburgh EH11 3 AW, telex: Edinburgh 727696 SODAFS // Tusk (Brosme brosme) (1) This, list does not imply that all the species referredMINISTRY OF AGRICULTURE, FISHERIES AND FOOD, GREAT WESTMINSTER HOUSE, HORSEFERRY ROAD, LONDON SW 1P 2AE, TELEX : LONDON 21274 FISHLN . // DEPARTMENT OF AGRICULTURE AND FISHERIES FOR SCOTLAND, CHESSER HOUSE, GORGIE ROAD, EDINBURGH EH11 3 AW, TELEX : EDINBURGH 727696 SODAFS TUSK ( BROSME BROSME ) ( 1 ) THIS, LIST DOES NOT IMPLY THAT ALL THE SPECIES REFERRED